Citation Nr: 1609022	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  11-01 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability. 


REPRESENTATION

Veteran represented by:	Stephan J. Freeman, Attorney


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1970 to November 1973 including service in the Republic of Vietnam, and from November 1974 to December 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which declined to reopen the Veteran's claim due to lack of new and material evidence.  In February 2014, the Board reopened the claim, and remanded the matter for additional development.  This development and adjudication have been completed.  Stegall v. West, 11 Vet. App. 268 (1998). 

The issues of entitlement to special home adaptation and specially adapted housing were denied in a January 2014 decision, and in June 2014 written communication, the Veteran expressed his disagreement with that action.  VA electronic records reflect the RO is still actively working those issues, and as such, it appears that it would be counterproductive for the Board to exert its jurisdiction over them at this point.  In addition, the Veteran's attorney has suggested that the Veteran's prior rating decision of February 2008 contained clear and unmistakable error (CUE) for failure to provide VA examinations for the claimed lumbar spine disability, bilateral knee disability or bilateral hip disability.  This CUE allegation has not been further adjudicated by the AOJ.  Both of these matters are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDING OF FACT

A preexisting right knee disability was not aggravated during service beyond its natural progression; and a right knee disability was not incurred in, and is not related to, active duty service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met. 38 U.S.C.A. § 1110, 1131, 1153, 1154, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistant Act (VCAA), VA has duties to notify and assist the Veteran in developing his claim.  The notice requirements of the VCAA provide that VA notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain on the Veteran's behalf.  38 C.F.R. § 3.159(b) (2015).  These requirements were met through August 2009 letter.

The Board also finds that there has been compliance with VA's duty to assist.  The record in this case includes service treatment records, VA treatment records, and several VA examination reports.  The Board finds that the record as it stands includes adequate competent evidence to allow it to adjudicate the appeal, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c) (2015).

The Veteran was afforded VA knee examinations in November 2010, July 2014, and January 2015.  The Board finds that the VA examinations and related medical opinions are sufficient for adjudicatory purposes. The examination reports reflect that the examiners performed an examination of the Veteran, and the medical opinions are based upon review of the Veteran's claims file and are supported by a sufficient rationale.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the appeal.

Principles of Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).
	
Establishing service connection generally requires medical or, in certain circumstances, lay evidence of:  (1) a current disability; (2) an in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision). 

Additionally, certain chronic disabilities, such as arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015). 

Weight of Evidence

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had an inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (2015).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if relevant.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

Right Knee Disability - Facts and Analysis

The Veteran claims that he hurt his right knee during his first period of service when he was a parachutist jumping in full gear.  See June 2009 claim. 

In regard to the elements of service connection, the Veteran has been diagnosed with mild degenerative arthritis of the right knee.  See November 2010 VA joints examination report.  Thus the Veteran meets the first element of service connection.

In regard to an in-service injury, when the Veteran was examined at entry into service for his first period of service, no right knee disability was noted.  There are no service treatment records reflecting complaints regarding, injury of, or treatment for the right knee during the first period of service.  There is no notation on the report of medical examination or report of medical history reflecting right knee complaints at the Veteran's separation from service in November 1973.  As such, no in-service injury has been established for the first period of service.  

Regarding the second period of service, the Veteran was examined at entry and a right knee condition was noted.  See November 1974 report of medical examination.  The law provides that a veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132 (West 2014).  Here, the Veteran was not sound with respect to his right knee.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b). 

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and unmistakable evidence demonstrates no permanent increase in disability during service, the presumption of aggravation is not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In sum, the Veteran has a currently diagnosed right knee disability and had a pre-existing right knee condition at entry into his second period of service.  If there is an increase in severity during service, this condition is presumed to have been aggravated by service unless the Board finds that the condition was clearly and unmistakably not aggravated by service. 

Service treatment records reflect that the Veteran sought treatment for his right knee numerous times during his second period of service.  In September 1975, the Veteran's right knee was examined and x-rays were taken.  There was no acute abnormality and the assessment was a sprain.  Several service treatment notes from October 1975 reflect complaints of chronic pain and effusion in the right knee.  This was attributed the Veteran's Baker's cyst removal.  These treatment notes reflect that x-rays were within normal limits, the right quadriceps showed some atrophy, right knee had full range of motion and no instability, McMurray's sign was negative, the medial joint line was tender, and there was slight fullness in the popliteal area.  The base orthopedic clinic ordered 72 hours of confinement to quarters and bedrest.  

Later in October 1975, service treatment notes reflect that effusion in the right knee had subsided, but there was still tenderness at the medial joint line of the right knee.  In mid-November 1975, the Veteran was again reporting discomfort regarding the Baker's cyst removal.  On exam, the right knee had slight effusion and no tenderness.  The diagnostic impression was a torn medial meniscus and the plan was to conduct an arthrogram of the right knee.  No record of any arthrogram is in the service treatment records and there are no further complaints of pain or effusion of the right knee in the service treatment records.

A service treatment note from April 1976 reflects that the Veteran's right knee complaints had completely resolved.  The Veteran reported no issues with his knee and was participating in sports.  He specifically requested reevaluation so that he could change his military occupational specialty to participate in combat.  The right knee had full range of motion, no effusion, and no tenderness. 

A May 1976 service treatment note reflects the Veteran was seeking a statement from the orthopedist so he could resume "jump status."  His right knee had full range of motion with no effusion and was stable; he was cleared for jump status. 

Both the report of medical history and the report of medical examination at separation in December 1976 reflect no complaints regarding the right knee. 

The Veteran went to the VA emergency room in November 2003 complaining of left ankle and left knee pain.  The assessment was gout.  

The Veteran received a full hospitalization history and physical ("H&P") when he sought to establish care at the VA in March 2007.  VA examinations discuss this H&P examination but incorrectly attribute it to 2003.  He did not report any orthopedic or musculoskeletal issues with his right leg or knee at that time.  He did report left lower extremity complaints. 

The Veteran received several VA knee examinations during the appeal period.  The first one was in November 2010 in which the Veteran stated that joint discomfort started when he began parachuting in service but he did not seek treatment.

In the examination, the Veteran reported right knee pain, stiffness, repeated effusions, swelling, and tenderness which affected the motion of the joint.  X-rays taken in conjunction with the examination reflected mild degenerative arthritis of the right knee.  There was no meniscus abnormality.  The VA examiner opined that the Veteran's right knee disability was not likely related to his parachute jumps while in service.  To support this opinion, the examiner noted that the Veteran denied joint problems at his H&P examination in 2007 establishing care with the VA.  At the H&P examination, the musculoskeletal system was normal and the Veteran's left knee complaints were attributed to gout.  The examiner further noted that the Veteran's right knee complaints during the second period of service were directly related to the residuals of the Baker's cyst surgery that was performed by a civilian doctor prior to the second period of service.  Moreover, there were no private medical records in the file documenting right knee problems from the time of separation from service until after he began receiving care at the VA in 2007 (the examination report incorrectly states that the Veteran's complete H&P examination was in 2003).

In February 2014, the Veteran's claim for a right knee disability was remanded by the Board for further development and adjudication.  The Board noted at that time that the presumption of soundness did not apply to this condition but the presumption of aggravation did.  On remand, the RO was asked to provide the Veteran with a new VA examination to determine whether the Veteran's right knee disability was aggravated by service.

The Veteran received another VA knee examination in July 2014.  The examiner stated that the Veteran's right knee condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness.  In support of this opinion, the examiner noted that all of the Veteran's right knee complaints upon re-entering the service were related to the residuals of the Baker's cyst surgery.  No records reflect any pathology that developed as a result of service.  The examiner also noted that there was no evidence from private providers after service that the Veteran had any right knee pathology after service until the late 2000s.  The examiner opined that the Veteran would have had ongoing problems after service warranting medical attention if service had aggravated the residuals of the Baker's cyst surgery beyond its natural progression.  

The Veteran had another VA knee examination in January 2015.  The examiner was specifically asked to provide an opinion as to whether the Veteran's preexisting right knee condition (residuals of the Baker's cyst removal) was aggravated by service.  In this examination, the Veteran reported that the pain from the Baker's cyst removal never resolved and he was now in constant pain.  He denied interval injury or interval surgery, injections or other treatment and also denied mechanical symptoms of giving way or locking.  The examination report reflects no history of a meniscus condition.  The examiner opined that the Veteran's preexisting right knee condition was not aggravated by service and the evidence did not show development of a new knee problem in service.  The examiner noted that the Veteran's knee was objectively normal on examination and the examiner reiterated that the Veteran had no complaints of knee pain at the VA C&P examination in 2007 (the examination report incorrectly states that the Veteran's complete H&P examination was in 2003).

The Board finds that the Veteran's right knee disability was not incurred in, and is not related to, active duty service.  The Board acknowledges the Veteran's assertion that he started experiencing right knee joint discomfort during his first period of service.  The Veteran's lay statements are competent in regards to reports of discomfort; however, assuming the Veteran's statements are credible, they are not probative in light of the significant contemporaneous and subsequent evidence reflecting the Veteran's mild right knee arthritis developed well after service. 

The only evidence of a possible in service injury are two service treatment notes, one dated September 1975 suggesting a possible right knee sprain, and one dated November suggesting a possible meniscus tear.   The evidence of record reflects that the Veteran has no history of a meniscus tear.  The evidence also shows that any potential sprain from September 1975 fully resolved.   Service treatment records reflect that the Veteran's right knee pain and effusion from late 1975 was completely resolved by April 1976.  The Veteran was playing sports; he sought, and obtained, clearance for combat and parachuting.  There was no notation of orthopedic complaints or knee complaints on the Veteran's report of medical history or report of medical examination at separation from service in December 1976.  There are no contemporaneous medical records reflecting treatment of or complaints associated with the right knee until after the Veteran established care at the VA in 2007.  There is no evidence the Veteran was diagnosed with, or experienced significant symptoms of, arthritis within one year of separation from service.  Each of the VA medical examination reports indicate the Veteran's currently diagnosed mild degenerative arthritis is not connected to service.

The Board notes that the Veteran's right knee surgery for removal of a Baker's cyst was noted at the Veteran's second entry into service.  He is not presumed sound in regard to the right knee for this period of service; however given the in-service complaints, the right knee disability is subject to the rebuttable presumption of aggravation.  Although this is a significant burden for the VA to bear, the Board finds that clear and unmistakable evidence as described above rebuts the presumption of aggravation; the Veteran's right knee disability was not permanently worsened beyond its normal progression by his second period of service.  As noted above, all of the Veteran's complaints of right knee pain and effusion in late 1975 were completely resolved by April 1976.  There are no medical records reflecting complaints of, treatment for, or symptoms of a right knee disability until after 2007, and probative medical opinions find there was no in-service aggravation for VA purposes. 

For the foregoing reasons, the Veteran's claim for a right knee disability is denied.  


ORDER

Entitlement to service connection for a right knee disability is denied. 



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


